                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE SANDERS,                        :

               Petitioner                :
                                             CIVIL ACTION NO. 3:18-0884
      v.                                 :
                                                 (Judge Mannion)
COMM. OF PA,                             :

               Respondent                :

                                 MEMORANDUM

      Petitioner, Jermaine Sanders, an inmate formerly confined in the York

County Prison, Harrisburg, Pennsylvania, filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. §2254. He attacks a conviction imposed

by the York County Court of Common Pleas. (Doc. 1, petition). On June 22,

2018, Petitioner completed his sentence and was released from the York

County Prison.1 (See Doc. 13, Change of Address). For the reasons set forth

below, the petition will be DISMISSED as moot.



I.    Background

      On November 17, 2015, a jury convicted Petitioner of fleeing or



      1
          Petitioner currently resides at 639 Linden Avenue, York, Pennsylvania.

                                         1
attempting to elude a police officer and, on April 21, 2016, the court ultimately

sentenced Defendant, following a motion for reconsideration, to six to

twenty-three months’ incarceration. See Commonwealth of Pennsylvania v.

Sanders, CP-67-CR-0002003-2015 (criminal docket). Six days later,

Petitioner filed a premature state Post Conviction Relief Petition, which was

denied as premature on June 2, 2016. Id.

      On May 18, 2016, Sanders filed a timely notice of appeal with the

Pennsylvania Superior Court on direct appeal, docketed at 822 MDA 2016.

Id. This appeal was later dismissed for failure to file a brief. Id.

      With the agreement of the Commonwealth, Petitioner filed a motion to

reinstate direct appeal rights as the dismissal was the result of a clerical error.

Id. The appeal was reinstated with a new docket of 19 MDA 2017. Id.

      On July 6, 2017, the Superior Court affirmed Petitioner’s conviction and

granted permission for the appellate counsel to withdraw. Id.

      On July 31, 2017, the Defendant then filed a timely petition for Allocatur

to the Pennsylvania Supreme Court, docketed at 637 MAL 2017. Id.

      On January 30, 2018 the Pennsylvania Supreme Court denied Allocatur.

Id.

      On April 25, 2018, Petitioner filed the above captioned petition for writ


                                        2
of habeas corpus, challenging his judgment and conviction on four separate

grounds. (Doc. 1).

      On June12, 2018, Petitioner was released from custody, having maxed

out on his sentence and no costs and/or fines remain. Id.



II.   Discussion

      The Third Circuit Court of Appeals in Defoy v. McCullough, 393 F.3d

439, 441–442 (3d Cir. 2005), stated as follows:

      A prisoner may seek federal habeas relief only if he is in custody
      in violation of the constitution or federal law. 28 U.S.C. §2254(a).
      Moreover, a petition for habeas corpus relief generally becomes
      moot when a prisoner is released from custody before the court
      has addressed the merits of the petition. Lane v. Williams, 455
      U.S. 624, 631 (1982). This general principle derives from the case
      or controversy requirement of Article III of the Constitution, which
      “subsists through all stages of federal judicial proceedings, trial
      and appellate ... the parties must continue to have a personal
      stake in the outcome of the lawsuit.” Lewis v. Cont’l Bank Corp.,
      494 U.S. 472, 477–78 (1990) (internal citations and quotations
      omitted). In other words, throughout the litigation, the plaintiff
      “must have suffered, or be threatened with, an actual injury
      traceable to the defendant and likely to be redressed by a
      favorable judicial decision.” Id. at 477; see also Maleng v. Cook,
      490 U.S. 488, 492 (1989) (holding that habeas petitioner does not
      remain “in custody” after the sentence imposed has fully expired
      merely because of the possibility that the prior conviction will be
      used to enhance sentences imposed for any subsequent crimes
      of which he is convicted); United States v. Romera–Vilca, 850
      F.2d 177, 179 (3d Cir. 1988) (holding that prisoner's motion to
      vacate his conviction was not mooted when he was released from

                                       3
      custody, where he faced potential deportation as a collateral
      consequence of conviction.

      Once a habeas corpus petitioner is released from custody, a District

Court’s authority to adjudicate the controversy is called into doubt. See

Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). Generally, a petition for

habeas corpus relief becomes moot when a prisoner is released from custody

before the court has addressed the merits of the petition. Lane v. Williams,

455 U.S. 624 (1982); Scott v. Schuylkill FCI, 298 Fed. Appx. 202 (3d Cir.

2008). However, a petition is not moot if the released prisoner can show that

the challenged conviction will cause him to suffer some future collateral

consequences. Lane, supra; Carafas v. Lavalle, 391 U.S. 234 (1968). The

relevant inquiry in such a scenario becomes whether the case still presents

a case or controversy under Article III, §2 of the United States Constitution.

Spencer v. Kemna, 523 U.S. 1, 7 (1998); Rendell v. Rumsfeld, 484 F.3d 236,

240–241 (3d Cir. 2007). Collateral consequences are presumed to exist when

a habeas petitioner challenges his underlying criminal conviction. Spencer,

523 U.S. at 7–8. By contrast, when a challenge to the execution of a sentence

that has already been served is at issue, collateral consequences will not be

presumed. Spencer, 523 U.S. at 12–14. See also Burkey, 556 F.3d at 148–49

(in habeas action, “[o]nce a sentence has expired ... some continuing injury,

                                      4
also referred to as collateral consequences, must exist for the action to

continue.”) Thus, the central inquiry is whether it is “likely” that the injuries

claimed by the petitioner can be redressed by a favorable judicial decision.

United States v. Kissinger, 309 F.3d 179, 180 (3d Cir. 2002).

      Saunders’ petition for writ of habeas corpus has been rendered moot by

virtue of the expiration of his sentence and his release from custody. Aside

from seeking his immediate release, Saunders has not alleged, and the Court

cannot discern, any continuing collateral consequences stemming from his

release that can be redressed by a favorable judicial decision in this federal

habeas proceeding. See Lane, 455 U.S. at 633 (“Since respondents elected

only to attack their sentences, and since those sentences expired during the

course of these proceedings, this case is moot; ... [t]hrough the mere passage

of time, respondents have obtained all the relief that they sought ... no live

controversy remains). By failing to demonstrate continuing collateral

consequences,       Saunders      has       failed   to   satisfy   Article   III’s

case-and-controversy requirement. As there is no longer a live case or

controversy, the petition for writ of habeas corpus will be dismissed as moot.




                                        5
III.      Certificate of Appealability.

          When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the

denial of a constitutional right, and (2) reasonable jurists would find it

debatable whether the district court was correct in its procedural ruling. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). The Court concludes that Petitioner’s

§2254 application is moot. Reasonable jurists would not find this conclusion

to be unreasonable. Consequently, the Court declines to issue a certificate of

appealability.



IV.       Conclusion

          In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED as moot. An appropriate order will follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Dated:           December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-0884-01.wpd




                                                                   6
